DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,5,8-10,12,14,15,17,18,21-23,25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamtoro et al. WO 2017/106247.
Tamtoro discloses a drug delivery system comprising:
(Re claim 1) “a drug delivery device adapted to deliver a medicament to a user” (abstract). “a storage container having a container body including at least one storage compartment” (abstact, 302,310 figure 5) “a controller operably coupled to the storage container and being adapted to control operation thereof” (abstract). “at least one temperature sensor associated with the at least one storage compartment and being communicatively coupled to the controller to measure a temperature of the at least one storage compartment and transmit the measured temperature to the controller (abstract, para 0116). “at least one temperature control device associated with the at least one storage compartment, the at least one temperature control device being communicatively coupled to the controller to adjust a temperature of the at least one storage compartment” (abstract, para 0168). “at least one retention mechanism coupled to the storage container, the at least one retention mechanism 
(Re claim 2,15) “wherein the controller is further adapted to transmit a signal to the at least one retention mechanism to re-secure the drug delivery device within the at least one storage compartment after a predetermined time elapses” (para 0124).
(Re claim 4,17) “at least one temperature control device includes at least one of a cooling element or a heating element” (para 0121).
(Re claim 5,18) “wherein the at least one temperature controller is adapted to adjust the temperature between a cooling temperature and the administration temperature” (para 0032-0034).
(Re claim 8,21) “the release mechanism comprises a locking member adapted to provide access to the at least one storage compartment” (para 0027,0109).
(Re claim 9,22) “a plurality of storage compartments each being adapted to contain a drug delivery device therein, each of the plurality of storage compartments having a respective retention mechanism adapted to selectively retain the drug delivery device in the respective storage compartment” (310 figure 5).
(Re claim 10,23) “a plurality of temperature control devices, each of the plurality of temperature control devices being associated with one of the plurality of storage compartments” (para 0026, 0058).

(Re claim 14) “at least one storage compartment dimensioned to accommodate the drug delivery device” (abstract). “a controller operably coupled to the storage container and being adapted to control operation thereof” (abstract). “at least one temperature sensor associated with the at least one storage compartment and being communicatively coupled to the controller to measure a temperature of the at least one storage compartment and transmit the measured temperature to the controller” (abstract, para 0116). “at least one temperature control device associated with the at least one storage compartment, the at least one temperature control device being communicatively coupled to the controller to adjust a temperature of the at least one storage compartment” (abstract, para 0168). “at least one retention mechanism coupled to the storage container, the at least one retention mechanism being communicatively coupled to the controller to selectively retain the drug delivery device within the at least one storage compartment” (para 0027,0109). “wherein in response to a user input, the controller is adapted to: activate the at least one temperature control device to adjust the temperature in the at least one storage compartment to an administration temperature” (para 0024). “transmit a signal to the at least one retention mechanism to release the drug delivery device from the at least one storage compartment after the temperature in the at least one storage compartment reaches the administration temperature” (para 0032-0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro in view of Niinisto et al. US 2014/0158703. 
Tamtoro disclose the system as rejected in claim 2.
Tamtoro does not disclose that the predetermined time is approximately 30 minutes.
Niinisto teaches that the predetermined time is approximately 30 minutes (para 0034).
It would have been obvious to one skilled in the art to modify the system of Tamtoro to include that the predetermined time is approximately 30 minutes because it improves the security of the medication by returning it back to the housing after a given period of time.

Claim 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro in view of Reid US 6,125,082.
Tamtoro discloses the system as rejected above.
Tamtoro does not disclose that the retention mechanism comprises a movable platform that selectively raises or lowers the drug delivery device.
Reid teaches that the retention mechanism comprises a movable platform that selectively raises or lowers the drug delivery device (C,43 figure 3,4).
	It would have been obvious to one skilled in the art to modify the system of Tamtoro to include that the retention mechanism comprises a movable platform that selectively raises or lowers the drug delivery device because it minimizes access to the internal storage compartment preventing tampering and damage.

Conclusion
US 11,207,460, 2020/0224964, 7,861,538, 2010/0282762 and 2009/0100843.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655